Title: To James Madison from Tench Coxe, 19 May 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philadelphia May 19th. 1788.
The fate of the new constitution is now hastening to a crisis. The decision of Virginia in its favor ensures its existence, for South Carolina will most certainly adopt it before you can be organized. If on the other hand your Convention should reject the Government it will be rendered extremely uncertain in New York, New Hampshire, and North Carolina. Had our friends been less sanguine in New Hampshire the Carolina Convention would have had the power of finishing the Business, and your difficulties in Virginia would have been comparatively small.

My feelings on this Subject have induced me once more to attempt some observations, not so much on the Constitution itself as on its relation to the Prosperity of Virginia & the United States. I have touched likewise on some points that have been made a ground of complaint by some of your Gentlemen. I shall enclose you a few copies, & earnestly wish they may be useful. To avoid length & repetition I have gone but little into the argument on the commercial powers of Congress. What I have said on that point is upon principles different from, tho not opposite to, those in my letter to Mr. Lee of which I also enclose a copy—with a couple of German papers, favorable to the Goverment. They contain the American Citizen & other publications which you have seen. Your mind and time must be now so fully occupied that I will not detain your attention further than just to entrea[t] that when you can satisfy yourself about the Event of the Business in your Convention you will signify it, whether favorable or otherwise, by a single line. I am, dear Sir, with unfeigned esteem your most respectful Servant
Tench Coxe
